_____________

                               No. 95-4189WA
                               _____________

Robert A. Miller, et al.,           *
                                    *
                 Appellees,         *   Appeal from the United States
                                    *   District Court for the Western
      v.                            *   District of Arkansas.
                                    *
Mrs. Joseph Orlando, et al.,*       *   [UNPUBLISHED]
                                    *
                 Appellants.        *
                              _____________

                          Submitted:   July 5, 1996

                            Filed: November 6, 1996
                                _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Twenty would-be intervenors appeal the district court's order denying
reconsideration of their petition to intervene in Tony Alamo's bankruptcy
action.   Having carefully reviewed the record and the parties' briefs, we
conclude the judgment of the district court was correct.      Accordingly, we
affirm without further discussion.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *An official caption containing a complete list of parties is
on file and available for inspection in the Office of the Clerk of
the Court, United States Court of Appeals for the Eighth Circuit.